FILED
                            NOT FOR PUBLICATION                             JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DENNIS GRIMES,                                   No. 11-56738

               Plaintiff - Appellee,             D.C. No. 3:06-cv-02309-BTM-
                                                 WVG
  v.

JAMES E. TILTON; et al.,                         MEMORANDUM*

               Defendants - Appellants.


                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                            Submitted January 15, 2013**

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Defendant prison officials appeal from the district court’s order denying

them qualified immunity in California state prisoner Dennis Grimes’ 42 U.S.C.

§ 1983 action. We have jurisdiction over an interlocutory appeal from the denial



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of qualified immunity. Clement v. Gomez, 298 F.3d 898, 901 (9th Cir. 2002). We

review de novo, Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir. 2002), and we

reverse and remand.

      The district court erred in denying defendants qualified immunity on

Grimes’ First Amendment claim because a reasonable officer in defendants’

position could have concluded, pursuant to California regulations in force at the

time, that requiring verification of Grimes’ religious belief before providing a

vegetarian diet was constitutional. See Resnick v. Adams, 348 F.3d 763, 771 n.8

(9th Cir. 2003) (stating, in a First Amendment exercise of religion case, “[w]e have

held that ‘when a public official acts in reliance on a duly enacted statute or

ordinance, that official ordinarily is entitled to qualified immunity’” (citation

omitted)).

      While this court previously affirmed the denial of qualified immunity on

Grimes’ Religious Land Use and Institutionalized Persons Act (“RLUIPA”) claim

as to these defendants, see Grimes v. Tilton, 384 F. App’x 603 (9th Cir. 2010),

RLUIPA provides broader protection for religious exercise than does the First

Amendment. See Greene v. Solano County Jail, 513 F.3d 982, 986 (9th Cir. 2008)

(recognizing that RLUIPA “expanded the reach of the protection” afforded by the




                                           2                                        11-56738
First Amendment and requires the government to meet a “much stricter burden” to

support a burden on religious exercise).

      Accordingly, we reverse the district court’s denial of qualified immunity as

to Grimes’ First Amendment claim and remand to the district court for further

proceedings on Grimes’ RLUIPA claim.

      REVERSED and REMANDED.




                                           3                                 11-56738